Johnston, C. J.
(dissenting) : I am unable to concur in the conclusion that the testimony is insufficient to support the verdict of the jury and the judgment of the trial court. The conviction, it is true, rests mainly, upon the recent possession of the animal by the appel*423lant, but there is coupled with it the inferences to be drawn from the explanations made by him with reference to his possession of the mule. He stated to Williams, and testified at the trial, that he purchased the mule by lamplight, at 8:30 o’clock in the evening of April 12, 1906, from a stranger. He described the appearance of this man, but testified that he did not ask him where he came from or where he was going. Nor did he ask him any questions as to where he obtained the mule. He made the further statement that the stranger prepared a formal bill of sale, signing and delivering it to the appellant. Then there was the additional circumstance of the sale of the mule within three or four days after he acquired it.
But if it could be said that the only matter for the jury to consider was the unexplained recent possession of the stolen property, the verdict cannot well be overturned. It has frequently been decided that the unexplained possession of property found to have been recently stolen is evidence from which a jury may infer that the person in whose possession such property is found is guilty of larceny. (The State v. Cassady, 12 Kan. 550; The State v. Ingram, 16 Kan. 14; The State v. Henry, 24 Kan. 457; The State v. Hoffman, 53 Kan. 700, 37 Pac. 138.) Here the possession was recent-only- four days after the mule was last seen in the pasture by Williams, and within a day of the time that he missed it. This much without explanation made a prima facie case from which the appellant’s guilt might be inferred. Explanations were made by the appellant, but evidently the jury did not credit them. How much credence should be given to his statements was for the jury to decide. They were not compelled to accept his statements as true, and his appearance apd manner in testifying may have been such as to lead them to the belief that his explanations were untrue. It would be an invasion of the province of the jury to hold that the prima facie case established by the state had been overcome by the appellant’s testimony, which the jury *424must have found was unworthy of belief. The jury were properly instructed upon the rule of recent possession of stolen property, and were informed that a conviction could not rest upon the recent possession of stolen property unless it was unexplained. The verdict, which was approved by the court, means that the appellant failed in his explanation. His. claim that the mule was purchased by lamplight from a stranger, with so little inquiry or information as to his coming or going or how the mule had been obtained, as well as the early sale to another, may have seemed peculiar to the jury and in some meásure led them to discredit his explanation. It may be admitted that the verdict would have been more satisfactory if there had been more direct and positive testimony of the larceny, but that which was offered seems to have been sufficient to satisfy the understanding and consciences of the jury that the appellant was guilty, and since* they had a better opportunity to determine the truth than this court has I think that the verdict should not be overthrown.
Mr. Justice Burch and Mr. Justice MASON join in this dissent.